DETAILED ACTION
Claims 1-20 are pending in this application.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 08 January 2020 and 10 July 2020, with accompanying reference copies.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 08 January 2020.  These drawings are acceptable.
 The specification is objected to, since “Fig. 5AB” (para[0100, 0105]) and “Fig. 13” (para[0131]) refer to drawings which do not exist (in this regard, only Fig. 5A, Fig. 5B, Fig. 13A and Fig. 13B exist).  In addition, Figs. 5B, 13A and 13B have not been clearly described in the specification.  Appropriate correction is required in response to this Office action.
Applicant has incorporated by reference a plurality of co-pending applications, at para[0082-0083, 0087-0090, 0110, 0132] of the specification.  Examiner notes that incorporation by reference of an application in a printed United States patent constitutes a special circumstance under 35 U.S.C. §122 warranting that access of the original disclosure of the application be granted.  The incorporation by reference will be interpreted as a waiver of confidentiality of only the original disclosure as filed, and not the entire application file, In re Gallo, 231 USPQ 496 (Comm'r Pat. 1986).  If Applicant objects to access to the entire application file, two copies of the information incorporated by reference must be submitted along with the objection.  Failure to provide the material within the period provided will result in the entire application (including prosecution) being made available to petitioner.  The Office will not attempt to separate the noted materials from the remainder of the application.  Compare In re Marsh Engineering Co., 1913 C.D. 183 (Comm'r Pat. 1913).
The following is a quotation of the first paragraph of 35 U.S.C. §112(a): 
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way 
The instantly claimed operate/operating the plurality of HVAC devices using the operating parameters (claims 1, 7 and 14) is not supported by the instant specification, because the specification only provides for operation of the reduced subset of the plurality of HVAC devices using the operating parameters generated for the reduced subset of devices, while the devices that are not included in the reduced subset are isolated/ disabled/turned off (see, for example para[0048-0049]).  Hence, no disclosure has been provided for any operation of the plurality of HVAC devices (all of them) based upon the operating parameters generated for the reduced subset of HVAC devices.
Claims 1-20 are rejected under 35 U.S.C. §112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instantly claimed operate/operating the plurality of HVAC devices using the operating parameters (claims 1, 7 and 14) is not supported by the instant specification, because the specification only provides for operation of the reduced subset of the plurality of HVAC devices using the operating parameters generated for the reduced subset of devices, while the devices that are not included in the reduced subset are isolated/ disabled/turned off (see, for example para[0048-0049]).  Hence, no enabling disclosure has been provided for how the plurality of HVAC devices (all of them) would be operated based upon the operating parameters generated for the reduced subset of HVAC devices.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 1, 7 and 14, the limitation operate/operating the plurality of HVAC devices using the operating parameters has been presented as a mere statement of desired result without support, since no provision has been made, nor context/functional antecedence been provided, for how such operation can occur using parameters that were generated only for the reduced subset of the plurality of HVAC devices.  This presents ambiguity with regard to the metes and bounds of the claims.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguity of their parent claims.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103, as being unpatentable over Wacker (U.S. Patent Application Publication No. 2017/0205096) in view of Przybylski (U.S. Patent Application Publication No. 2016/0313752).
As per claim 1, Wacker teaches the instantly claimed controller for a plurality of heating, ventilation, or air conditioning (HVAC) devices (abstract), the controller comprising: a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to (para[0011, 0099]): detect a change in condition that affects an operating status of a first HVAC device of the plurality of HVAC devices (para[0049, 0052, 0081, 0098, 0192-0194], sensors); use schematic relationships between the plurality of HVAC devices to determine a reduced subset of the plurality of HVAC devices for which operating parameters are to be generated based on the operating status of the first HVAC device (para[0029-0030, 0195-0200], identify subsets of equipment); generate operating parameters for the reduced subset of plurality of HVAC devices (para[0050, 0056, 0064, 0210], analytics performed on a subset of the equipment).  However, Wacker does not specifically further provide for operate the plurality of HVAC devices using the operating parameters.  In this regard, Przybylski teaches that it was known in the art for such HVAC management systems to operate the devices based upon the generated operating parameters (abstract; para[0073, 0117]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to further provide for such a step in the system of Wacker, since Przybylski teaches a resultant increased responsiveness and efficiency of the HVAC system.  Similarly applies to claims 7 and 14.
As per claim 2, Wacker teaches further that the instantly claimed using the schematic relationships between the plurality of HVAC devices to determine the reduced subset of the plurality of HVAC devices comprises: identifying a second HVAC device of the plurality of HVAC devices that is schematically dependent on the first HVAC device based on the schematic relationships; and excluding the second HVAC device from the reduced subset of the plurality of HVAC devices (para[0227-0229], replacing one controller with another controller necessitates “excluding” the old device, and any device exclusively connected to that excluded, old device would necessarily also be “excluded”).  Similarly applies to claims 12 and 15.
As per claim 3, Wacker further teaches that the instantly claimed using the schematic relationships between the plurality of HVAC devices to determine the reduced subset of the plurality of HVAC devices comprises: identifying a second HVAC device of the plurality of HVAC devices that is arranged in series with the first HVAC device based on the schematic relationships; and excluding the second HVAC device from the reduced subset of the plurality of HVAC devices in response to the change in condition causing the first HVAC device to become inactive (para[0227-0229], replacing one controller with another controller necessitates “excluding” the old device, and any device exclusively connected to that excluded, old device would necessarily also be “excluded”).  Similarly applies to claims 8, 13 and 16.
As per claim 4, Wacker teaches that the instantly claimed using the schematic relationships between the plurality of HVAC devices to determine the reduced subset of the plurality of HVAC devices comprises: identifying a second HVAC device of the plurality of HVAC devices that is arranged in parallel with the first HVAC device based on the schematic relationships; and setting an operating status of the second HVAC device to provide a flow path through the second HVAC device in response to the change in condition causing a flow path through the first HVAC device to become closed (para[0227-0229], replacing one controller with another controller necessarily involves making the old device “closed” and setting the “flow path” through the new device).  Similarly applies to claim 17.
As per claim 5, Wacker teaches that the instantly claimed using the schematic relationships between the plurality of HVAC devices to determine the reduced subset of the plurality of HVAC devices comprises: determining that the first HVAC device is a linking device that couples a first group of the plurality of HVAC devices with a second group of the plurality of HVAC devices based on the schematic relationships; and excluding the second group of the plurality of HVAC devices from the reduced subset of the plurality of HVAC devices in response to the change in condition causing the first HVAC device to decouple the first group from the second group (para[0227-0229], replacing one controller with another controller necessitates “decoupling” the old device, and any device exclusively connected to that decoupled, old device would necessarily also be “decoupled”).  Similarly applies to claim 18.
As per claim 6, Wacker teaches that the instantly claimed using the schematic relationships between the plurality of HVAC devices to determine the reduced subset of the plurality of HVAC devices comprises: identifying a stranded node coupled to the first HVAC device in response to the change in condition causing the operating status of the first HVAC device to become inactive; using the schematic relationships to identify a second HVAC device of the plurality of HVAC devices coupled to the stranded node; and excluding the second HVAC device from the reduced subset of the plurality of HVAC devices (para[0227-0229], replacing one controller with another controller necessitates “excluding” the old device, and any device exclusively connected to that excluded, old device would be considered “stranded,” by definition, and necessarily also be “excluded”).  Similarly applies to claim 19.
As per claim 9, Wacker teaches that the instantly claimed determining the reduced subset of the plurality of HVAC devices for which operating parameters are to be generated comprises: using a stored rule to evaluate the change in condition and set the operating status of the first HVAC device to an operating status defined by the stored rule; excluding the first HVAC device from the reduced subset of the plurality of HVAC devices in response to setting the operating status of the first HVAC device to the operating status defined by the stored rule (para[0050, 0053]).
As per claim 10, Wacker teaches that the instantly claimed change in condition is an indication that a sensor is offline or that measurements from the sensor are unreliable (para[0049, 0052, 0081, 0098, 0192-0194], sensors are devices in the system); and determining the reduced subset of the plurality of HVAC devices comprises disabling the first HVAC device and excluding the first HVAC device from the reduced subset of the plurality of HVAC devices in response to determining that operating the first HVAC device relies upon the measurements from the sensor (para[0227-0229], replacing one controller with another controller necessitates “excluding” the old device, and any device exclusively connected to that excluded, old device would necessarily also be “excluded”).
As per claim 11, Wacker teaches that the instantly claimed detecting the change in condition comprises determining a time at which the operating status of the first HVAC device most recently changed; and determining the reduced subset of the plurality of HVAC devices comprises excluding the first HVAC device from the reduced subset of the plurality of HVAC devices in response to determining that a threshold amount of time has not yet elapsed since the time at which the operating status of the first HVAC device most recently changed (abstract; para[0016, 0033], timely notifications; para[0041], use of runtime dependent variables; para[0125-0127, 0137], accounting for ramp-up time after set point changes).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
6/16/21